Citation Nr: 1508186	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.

2.  Entitlement to a rating in excess of 30 percent (prior to July 22, 2013 and from November 1, 2013) for coronary artery disease, status post myocardial infarction and coronary artery bypass graft (CABG).

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) and from a March 2011 rating decision of the Columbia, South Carolina RO.  The record is now in the jurisdiction of the Nashville RO.  On the Veteran's September 2012 VA Form 9, he requested a hearing before the Board; however, in a statement received in February 2014, he withdrew such request.

In a January 2014 rating decision, the rating for the Veteran's service-connected coronary artery disease was increased to 100 percent, effective July 22, 2013 (the date of a documented myocardial infarction), followed by a return to the 30 percent rating, effective November 1, 2013 (the first day of the month following three months after the documented myocardial infarction).  While the award of a 100 percent rating from July 22, 2013 to November 1, 2013 renders moot the question of entitlement to an increased rating for that period, the issue of a rating in excess of 30 percent prior to July 22, 2013 and from November 1, 2013 remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an increased rating for coronary artery disease, an increased rating for type II diabetes mellitus, and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of peripheral vascular disease of the right lower extremity (rated at 40 percent); peripheral vascular disease of the left lower extremity (rated at 40 percent); coronary artery disease, status post myocardial infarction and CABG (rated at 30 percent prior to July 22, 2013, 100 percent from July 22, 2013 to November 1, 2013, and 30 percent from November 1, 2013); type II diabetes mellitus (rated at 20 percent); peripheral neuropathy of the right lower extremity (rated at 10 percent); peripheral neuropathy of the left lower extremity (rated at 10 percent); tender swollen left foot (rated at 0 percent); cataracts (rated at 0 percent); nephropathy (rated at 0 percent); erectile dysfunction (rated at 0 percent); and CABG sternotomy scar (rated at 0 percent).

2.  None of the Veteran's service-connected disabilities (or any combination of such) constitute permanent and total disability due to any of the following: loss or loss of use of both lower extremities (such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of both upper extremities (such as to preclude use of the arms at or above the elbow) or both hands; a severe burn injury; or residuals of an inhalation injury.

3.  The Veteran does not have any service-connected disability due to blindness in both eyes, or central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.

4.  The Veteran is not service-connected for amyotrophic lateral sclerosis (ALS).


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. § 3.809 (2009, 2011, & 2014).

2.  The criteria for establishing entitlement to a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. § 3.809a (2009, 2011, & Sept. 12, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  A March 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in September 2006 (diabetes and feet), October 2006 (eyes), July 2007 (housebound/aid and attendance), August 2009 (diabetes), October 2011 (central nervous system), October 2013 (eyes), and August 2014 (peripheral neuropathy).  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of his pertinent service-connected disabilities, and constitute probative medical evidence adequate for evaluating the symptomatology relevant to the claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that evidence regarding the severity and effect on employment of the Veteran's service-connected coronary artery disease and type II diabetes mellitus is still being developed in connection with his claims for increased ratings for those disabilities as well as for a TDIU rating.  His representative has contended that the matter of entitlement to specially adapted housing or a special home adaptation grant is inextricably intertwined with the increased rating matters.  However, the Board finds that coronary artery disease is not a disability which would result in any of the conditions outlined above for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  Furthermore, the Board notes that the Veteran has undergone recent examinations for his eyes (in October 2013) and peripheral nerves (in August 2014), and neither he nor his representative have contended that his eye and peripheral nerve symptoms have worsened since those examinations.  [In the May 2014 informal hearing presentation, his representative alleged only that the Veteran's diabetes itself had worsened since the August 2009 VA diabetes examination.]  The Board finds that the increased rating matters are not inextricably intertwined with the issue decided herein, as even the assignment of higher ratings for diabetes and coronary artery disease would not signify the Veteran has satisfied criteria for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations.  Thus, the Board will not defer a decision on the matter at hand pending development of the increased rating claims by the RO.

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).  Because the Veteran filed the instant claim in April 2010, the Board is required to consider the claim in light of both the former and revised criteria.  If application of the revised regulation results in entitlement being warranted, the effective date for such entitlement can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

A review of the record reveals that the RO did not consider the amended versions of these regulations in adjudicating the Veteran's appeal.  The Veteran was not provided notice of these changes.  Ordinarily, following a change in law, remand is necessary to afford the claimant adequate notice and develop evidence to substantiate the claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 400-01 (2010).  The grounds for that practice have been revised to allow the Board to address law in the first instance without remand.  See 38 C.F.R. § 20.903; see also 76 Fed. Reg. 17,548 (Mar. 30, 2011) (promulgating a final rule striking a requirement that the Board notify appellants and their representatives of its intent to consider a law not considered by the RO where consideration could result in denial of an appeal).  The amendments, described in detail below, are inapplicable to the Veteran's contentions and physical circumstances.  Additional remand and development cannot result in a benefit to the Veteran; hence, there is no prejudice to him in the Board's considering these revisions in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809 which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Code 8017.  38 C.F.R. § 3.809(d) (2014).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (Sept. 12, 2014).

The term "loss of use" of a hand or foot constitutes a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2), 4.63.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service-connected disabilities consist of peripheral vascular disease of the right lower extremity (rated at 40 percent); peripheral vascular disease of the left lower extremity (rated at 40 percent); coronary artery disease, status post myocardial infarction and CABG (rated at 30 percent prior to July 22, 2013, 100 percent from July 22, 2013 to November 1, 2013, and 30 percent from November 1, 2013); type II diabetes mellitus (rated at 20 percent); peripheral neuropathy of the right lower extremity (rated at 10 percent); peripheral neuropathy of the left lower extremity (rated at 10 percent); tender swollen left foot (rated at 0 percent); cataracts (rated at 0 percent); nephropathy (rated at 0 percent); erectile dysfunction (rated at 0 percent); and CABG sternotomy scar (rated at 0 percent).  In addition, he receives special monthly compensation on account of anatomical loss of a creative organ (pursuant to 38 C.F.R. § 3.350(a)).  He also received special monthly compensation from July 22, 2013 to November 1, 2013 on account of having a single service-connected disability (coronary artery disease, status post myocardial infarction and CABG) rated as 100 percent and additional service-connected disabilities (peripheral vascular disease of the right lower extremity, peripheral vascular disease of the left lower extremity, and type II diabetes mellitus) independently ratable at 60 percent or more (pursuant to 38 C.F.R. § 3.350(i)).

The medical evidence of record (to include the report of a VA diabetes examination in September 2006) documents that the Veteran had a stroke in 2000 which resulted in left-sided weakness in both the upper and lower extremities, requiring him to use a wheelchair or motorized cart ever since.  [Service connection for stroke was denied in a November 2011 rating decision.]

On VA foot examination in September 2006, it was noted that the Veteran had a long history of insulin-dependent diabetes causing him to become only a "household ambulator" due to neuropathic issues with his bilateral lower extremities, as well as the stroke (in 2000) which limited the use of his left lower extremity.  He reported being able to ambulate around the house with a side walker but otherwise was either in a wheelchair or a motorized cart.  His neuropathic symptoms were noted to consistent of intermittent pain in both feet, with no overt flare-ups, no additional limitation of motion or functional impairment pertaining to a flare-up, and no weakness, stiffness, swelling, or heat about the feet.  He was unable to dorsiflex his left foot due to the residuals from his stroke.  No skin or vascular changes were noted on either foot.

On VA eye examination in October 2006, the Veteran's right eye vision with correction was 20/20 for far vision and 20/30 for near vision, and his left eye vision with correction was 20/20 for far vision and 20/30 for near vision.  It was also noted that his visual acuity was not worse than 5/200.

On VA housebound/aid and attendance examination in July 2007, it was noted that his left upper extremity was without use secondary to stroke and that he had limited use of the left lower extremity due to left hemiparesis (from stroke).  It was also noted that he used a hemi-walker for short in-house distances but otherwise had to use a scooter for any distances outside the home.

On VA diabetes examination in August 2009, the Veteran reported cramping in both legs.  Neurologic testing revealed moderate sensory loss to the left side due to hemiplegia condition (as a result of his stroke) affecting the upper and lower extremities for micro filament, vibratory stimulation, and pin prick.

On VA central nervous system examination in October 2011, neurologic testing for the right upper extremity revealed normal strength, decreased reflexes, and no muscle weakness.  Neurologic testing for the left upper extremity revealed no muscle movement, absent reflexes, and complete (no remaining function) muscle weakness.  Neurologic testing for the right lower extremity revealed normal strength, absent reflexes, and no muscle weakness.  Neurologic testing for the left lower extremity revealed no movement against gravity in the knee and visible muscle movement (but no joint movement) in the other joints, absent reflexes, and severe muscle weakness.  All positive findings were attributed to left hemiplegia from stroke.  However, it was noted that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

On VA eye examination in October 2013, the Veteran's right eye vision with correction was 20/40 or better for far vision and 20/40 or better for near vision, and his left eye vision with correction was 20/40 or better for far vision and 20/40 or better for near vision.  It was also noted that he did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.

On VA peripheral neuropathy examination in August 2014, neurologic testing for the right upper extremity revealed mild constant pain, mild paresthesias and/or dysesthesias, mild numbness, less than normal strength, decreased reflexes, and normal sensation.  Neurologic testing for the left upper extremity revealed moderate constant pain, severe paresthesias and/or dysesthesias, severe numbness, no muscle movement, absent reflexes, and absent sensation.  Neurologic testing for the right lower extremity revealed mild constant pain, mild paresthesias and/or dysesthesias, moderate numbness, less than normal strength, decreased reflexes, and normal sensation in the knee/thigh and decreased sensation in the other areas.  Neurologic testing for the left lower extremity revealed mild constant pain, mild paresthesias and/or dysesthesias, moderate numbness, no movement against resistance, absent reflexes, and decreased sensation.  It was noted that the Veteran did not have an upper extremity diabetic peripheral neuropathy, but that he did have a lower extremity diabetic peripheral neuropathy.  His sciatic and femoral nerves were noted to be normal bilaterally (with no paralysis).  It was noted that his left upper extremity paralysis was at least as likely as not related to his remote stroke.

The pertinent evidence of record (to include the VA examination findings outlined above) reveals that none of the Veteran's service-connected disabilities (or any combination of such) have constituted permanent and total disability due to any of the following at any time during the current appeal period: loss or loss of use of both lower extremities; blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; a severe burn injury; or residuals of an inhalation injury.  To this end, such evidence has shown that his service-connected peripheral vascular disease of the right lower extremity, peripheral vascular disease of the left lower extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and tender swollen left foot are not permanently and totally disabling, nor have they caused loss of use (according to the definition outlined in 38 C.F.R. § 3.350(a)(2)) in either the right or left lower extremity; his service-connected cataracts have not caused any blindness, light perception only vision, or a 5/200 visual acuity or less in either eye; he is not service-connected for any disabilities involving his upper extremities (and the loss of use in his left upper extremity was found to be due to a nonservice-connected stroke); and he is not service-connected for (nor has he ever been diagnosed with) either a severe burn injury or residuals of an inhalation injury.

The pertinent evidence of record also reveals that the Veteran has not had any service-connected disability due to blindness in both eyes, or central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens, at any time during the current appeal period.  To this end, such evidence has shown that his service-connected cataracts have not caused any blindness or corrected central visual acuity of 20/200 or less in either eye.

Furthermore, the Veteran is not service-connected for (nor has he ever been diagnosed with) ALS.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  There is no doubt to be resolved in the Veteran's favor.


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Increased Ratings for Coronary Artery Disease and Type II Diabetes Mellitus

The Veteran has not been afforded a VA examination to assess his service-connected coronary artery disease since October 2010 (more than four years ago) or his service-connected type II diabetes mellitus since August 2009 (nearly five and a half years ago).  Given the allegations of increased severity (outlined by his representative in a May 2014 informal hearing presentation), a contemporaneous examination to assess each of these disabilities is necessary.  In addition, ongoing reports of VA treatment must be secured.

TDIU Rating

The claim for a TDIU rating is inextricably intertwined with the claims for increased ratings remaining on appeal, as the evidence received in connection with, and the determination on, such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In addition, a medical opinion which specifically addresses the TDIU assist in the adjudication of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since August 2014.

2.  After the development sought in Instruction #1 is completed, arrange for a heart examination of the Veteran to determine the severity of his service-connected coronary artery disease, status post myocardial infarction and CABG.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify and describe in detail all symptoms and manifestations of the Veteran's coronary artery disease (and their degree of severity and impact on function).

(b)  Please specifically comment on the impact of the Veteran's service-connected coronary artery disease on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After the development sought in Instruction #1 is completed, arrange for a diabetes examination of the Veteran to determine the severity of his service-connected type II diabetes mellitus.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify and describe in detail the pertinent symptoms and manifestations of the Veteran's type II diabetes mellitus (and their degree of severity and impact on function).

(b)  Please specifically comment on the impact of the Veteran's service-connected type II diabetes mellitus on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  Obtain a medical opinion as to whether the service-connected disabilities (peripheral vascular disease and peripheral neuropathy of the lower extremities; coronary artery disease, status post myocardial infarction and CABG; type II diabetes mellitus; tender swollen left foot; cataracts; nephropathy; erectile dysfunction; and CABG sternotomy scar) prevented substantially gainful employment at any time since April 2009 (a year prior to the date he filed his current claim); consistent with his education (completed high school) and occupational experience (truck driver, dock worker, hostler).  Age and non-service connected disabilities (including residuals of a stroke) cannot be considered.

The examiner should give reasons for the opinion.  If the Veteran was/is able to engage in gainful employment examiner should cite examples of the types of employment the Veteran would be able to perform.

5.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims for increased ratings for coronary artery disease and type II diabetes mellitus, followed by the claim for a TDIU rating (after any further development indicated, and in light of the determination made on the other issues).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


